 In the Matter of FOREST CITY KNITTING COMPANYandAMERICANFEDERATION OF HOSIERY WORKERS, C. I. O.Case No. 13-R-3318.-Decided Jum 26, 1946Schultz & Fahy,byMr. Edward J. Fahy,of Rockford, Ill., for theCompany.Mr. John Banachowicz,of Milwaukee, Wis., for the Union.Mr. F. G. Dunn,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petitionduly filed bythe American Federation of HosieryWorkers, C.I.0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees ofForest CityKnittingCompany,Rockford,Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Leon A. Rosell,Trial Exar.The hearing was held at Rockford,Illinois, on May15, 1946.nee Companyand the Union appeared and participated,All parties were affordedfull opportunityto be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.Atthe hearing and in itsbrief, the Company moved that thepetitionbe dismissed.The Trial Examiner reserved ruling for theBoard.The motionis herebydenied.The TrialExaminer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were affordedopportunityto file briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYForest City Knitting Company is an Illinois corporation engagedin the manufacture of men's work socks.During the year 1945, theCompany purchased raw materials valued in excess of $10,000, more69 N L.R. B., No. 9.89 90DECISIONSOF NATIONALLABOR RELATIONS BOARDthan 85 percent thereof being transported to the plant from pointsoutside the State of Illinois.During the same year the Company'ssaleswere in excess of $50,000, of which more than 60 percent wastransported from the plant to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labor organization,affiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of employees in the knittingroom until the Union has been certified by the Board in an appro-priate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of all employees in the knitting room ofthe Company, including knitters, machinists, fixers, and needlemen,but excluding the plant superintendent and all supervisory employees.'The Company contends that the unit should be determined on a plant-wide basis.The actual manufacture of the Company's product is confined tothe knitting room which is physically segregated from the rest ofthe plant.The actual production work is done by the knitters, eachof whom operates from 24 to 40 automatic knitting machines.Theneedlemen spend their time adjusting the needle sets on the machines.The fixers make adjustments and minor repairs and the machinistsmake new parts and do major repair work on the 270 knitting ma-chines of the Company. There is also one employee who operatesthe ribbing machine which work is similar to that performed on theknitting machines.All of the above workers are highly skilled andrequire long training to properly qualify for their employment.The work outside the knitting room consists of the finishing andshipping of the Company's product.For the most part, these em-ployees are women and although an attempt has been made by theUnion during the past year to organize these employees, they have'There are approximately 30 employees in the appropriate unit. FOREST CITY KNITTING COMPANY91shown little interest in collective bargaining.The knitting roomemployees are the only ones who are presently seeking representation.In view of the physical segregation of the knitting room, the highdegree of skill required of the employees therein, the general absenceof interchange of employees,2 and the present state of union organi-zation, we are of the opinion that the employees of the knitting roomalone at this time may constitute an appropriate bargaining unit.'We find that all employees in the knitting room of the Company, in-cluding knitters, fixers, machinists, needlemen, and ribbing machineemployees, but excluding the plant superintendent and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company requests that those employees in the appropriateunit who are now in the armed forces of the United States be allowedto participate in the election by mail ballots, if necessary .4The Uniondoes not object to such use of mail ballots.We are of the opinion thatthe facts in this case do not substantially differ from those inMatterof South West Pennsylvania Pipe Lines.5Accordingly, we shall pro-vide for the mail balloting of employees in the armed forces who fallwithin the appropriate unit, subject to the conditions hereinaftermentioned.We shall direct that the question concerning representation be re-solved by an election by secret ballot among employees in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.The RegionalDirector shall mail ballots to employees within the appropriate uniton military leave,providedone or more of the parties hereto, withinseven (7) days after receipt of the Direction of Election, files withthe Regional Director a list containing the names, most recent ad-dresses, and work classifications of such employees.The Regional Di-rector shall open and count the ballots cast by mail by employees onmilitary leave,providedthat such ballots must be returned to and2Therecord indicates that on occasion the Companywill use someof itsknitters forwork outside the knitting i oom due to the shortage of labor, but it nevertransfers em-ployees from the finishing and shippingdepartmentsinto the knitting room because ofthe skill requiredfor Mork inthe knitting room.3Matter of TheBailee Company,66 N L R B 899, and cases cited therein4There arethree knittingroom employees in thearmed forces5 64 N.L R. B. 1384 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceivedby theRegional Office withinthirty (30) days from the datethey were mailed to such employeesby theRegional Director 6DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Forest City Knit-ting Company, Rockford, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than forty-five (45) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thishatter as agent fbr the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by American Federation of Hosiery Workers,C. I. 0., for the purposes of collective bargaining.6A free interchange between the interested parties of information on the addresses andwork categories of the employees to be voted by mail will be necessary, in order to avoidchallenges and post-election objectionsAccordingly,the Board will make available to allinterested parties any information of this nature furnishedit byany other party. In theevent that the parties should send the absentee voters information or literature bearingdirectly or indirectly on the pending election,copies of all such documents should besimultaneously filed with the Regional Office for inspection by or transmittal to the otherparties.However,acceptance or transmittal of such literatureby theBoard's office Isnot to be construe das conferring immunity on the filing party in the event that objectionsare later interposed concerning its contentThe usual principles will apply.